       Case 4:19-cv-04104 Document 1 Filed on 10/21/19 in TXSD Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 ROMAN ZHEKOV                                  §
          Plaintiff,                           §
                                               §
 vs.                                           §       CIVIL ACTION NO.: 4:19-cv-4104
                                               §
 ASI LLOYDS, INC.                              §
           Defendant.                          §


                                    NOTICE OF REMOVAL

       Defendant ASI Lloyds (improperly identified in the state court proceeding as ASI Lloyds,

Inc. and hereinafter referred to as “ASI”), through undersigned counsel and pursuant to

28 U.S.C. §§ 1441 and 1446, files this Notice of Removal of the captioned action Roman Zhekov

v. ASI Lloyds; Cause No. 2019-60667 on the docket of the 55th Judicial District Court of Harris

County, Texas. In support of this Notice of Removal, ASI respectfully represents the following:

       1.      Roman Zhekov (“Plaintiff”) commenced the captioned action against ASI Lloyds,

Inc. on August 27, 2019 by filing Plaintiff’s Original Petition (the “Petition”) in the 55th Judicial

District Court of Harris County, Texas.

       2.      A copy of all process, pleadings, orders, and the docket sheet in the state court

action are filed herewith. [See Index of Matters Being Filed, (a) Plaintiff’s Original Petition filed

8/27/19; (b) Civil Process Request, filed 8/27/19; (c) Civil Process Pick-Up form, dated 9/24/19;

(d) Citation with Return Information and Affidavit of Authority, filed 10/1/19; and (e) Docket

sheet for civil action 2019-60667 dated 10/21/19.

       3.      The Petition avers that Plaintiff resides in Harris County, Texas (Petition, ¶ 5).

The Petition alleges that ASI is “a Florida insurance company engaged in the business of

insurance in this state” but fails to allege a state of incorporation or principal place of business.

                                                   1
        Case 4:19-cv-04104 Document 1 Filed on 10/21/19 in TXSD Page 2 of 5



(Petition, ¶ 6).      Defendant, ASI Lloyds was, and at the date of this Notice remains, an

unincorporated association of 10 underwriters. For diversity purposes, the citizenship of an

unincorporated association is determined by the citizenship of each member of the entity.1 The

members of ASI Lloyds are the underwriters alone.2 The individual underwriters are as follows:

Tanya J. Fjare, Trevor C. Hillier, Kevin R. Milkey, John F. Auer, Jr., Edwin L. Cortez, Mary F.

Fournet, Philip L. Brubaker, Pat McCrink, Jeff Hannon, and Angel Conlin. Each of these

underwriters is a citizen of the State of Florida and resides outside the state of Texas as of the

commencement of this lawsuit and its subsequent removal. Because each of the underwriters is a

citizen of a state other than Texas, ASI Lloyds is not a Texas citizen.3

        4.        The Petition alleges that Plaintiff owns property in Houston, Texas insured under

an Insurance Policy issued by ASI (Petition, ¶¶ 7-8). The Petition alleges that Plaintiff suffered

damages as a result of a severe weather-releated event at the residence on or about August 27,

2017. (Petition, ¶ 11). The Petition further alleges Plaintiff submitted a claim for the damage,

(Petition, ¶ 11), at which point ASI allegedly denied and/or underpaid Plaintiff’s claim for

damages to the Property. (Petition, ¶ 12).

        5.        This Notice of Removal is filed within 30 days of service of the Petition and is

therefore timely under 28 U.S.C. Section 1446(b).

        6.        ASI does not admit the underlying facts as alleged by Plaintiff or as summarized

above. Further, ASI expressly denies that it has any liability to Plaintiff.

1
  Carden v. Arkoma Assocs., 494 U.S. 185, 195-96, 110 S.Ct. 1015, 1021 (1990).
2
  Royal Ins. Co. v. Quinn-L Capital Corp., 3 F.3d 877, 882 (5th Cir. 1993); Massey v. State Farm Lloyds Ins. Co.,
993 F. Supp. 568, 570 (S.D. Tex. 1998) (“In this case, therefore, the citizenship of State Farm Lloyds must be
determined solely by the citizenship of its members, or underwriters.”)
3
  Massey v. State Farm Lloyd’s, 993 F.Supp. 568, 570 (S.D. Tex. 1998) (“Because no member of State Farm Lloyd’s
is a Texas resident, complete diversity exists between the parties to this action, and this Court has federal diversity
jurisdiction under 28 U.S.C. § 1332.”); Rappaport v. State Farm Lloyd’s, 1998 WL 249211 (N.D. Tex. 1998)
(“Because the Court finds that State Farm Lloyd’s is an unincorporated association whose members are completely
diverse with Plaintiff, Plaintiff’s Motion to Remand is DENIED.”).


                                                          2
      Case 4:19-cv-04104 Document 1 Filed on 10/21/19 in TXSD Page 3 of 5




                                 DIVERSITY JURISDICTION

      7.       This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and this matter

is therefore removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete

diversity of citizenship between the parties and the amount in controversy exceeds $75,000

exclusive of interest and costs. Plaintiff is a citizen of Texas. ASI is a citizen of Florida. Getty

Oil Corp. v. Insurance Co. Of North America, 841 F.2d 1254, 1262 (5th Cir. 1988).

Consequently, there is complete diversity of citizenship.

      8.       The amount in controversy exceeds the jurisdiction minimum of $75,000 set by

28 U.S.C. § 1332(a). In the Petition, Plaintiff alleges that he seeks “monetary relief over

$100,000 but not more than $200,000.” (Petition, ¶ 4). Plaintiff also seeks penalties, costs,

expenses, pre-judgment interest, and attorney fees. (Petition, ¶¶ 31,41,42,47,48,51,54-61).

Attorneys’ fees and penalties may be included as part of the amount in controversy for

jurisdictional purposes. See H & D Tire & Automotive-Hardware, Inc. v. Pitney Bowes, Inc.,

227 F.3d 326, 330 (5th Cir. 2000). Given the nature of Plaintiff’s claims against Defendant, the

alleged damages in this action clearly exceed $75,000, exclusive of interest and costs. See

Chittick v. Farmers Ins. Exchange, 844 F. Supp. 1153, 1155-56 (S.D. Tex. 1994).

      9.       Moreover, because Plaintiffs in Texas are not limited to recovery of damages

requested in their pleadings, “[l]itigants who want to prevent removal must file a binding

stipulation or affidavit with their complaints.” De Aguilar v. Boeing Co., 47 F.3d 1404, 1412 (5th

Cir.1995) (quoting In re Shell Oil Co., 970 F.2d 355, 356 (7th Cir.1992)). “The general principle

is that plaintiffs will have to show that they are bound irrevocably by their state pleadings.” Id.

at 1412 n.10. No binding stipulation or affidavit was filed with Plaintiff’s Petition.



                                                 3
      Case 4:19-cv-04104 Document 1 Filed on 10/21/19 in TXSD Page 4 of 5




                                   REMOVAL PROCEDURE

      10.      The clerk of the 55th Judicial District Court of Harris County, Texas has been

provided notice of this removal.

      11.      Pursuant to Local Rule 81, copies of the following documents are hereby

provided to the clerk for filing in connection with this Notice of Removal:

               a.     An index of matters being filed;

               b.     The state court file, including any and all executed process, pleadings and
                      exhibits thereto, state court orders, and the state court docket sheet; and

               c.     A list of all counsel of record.


       WHEREFORE, ASI Lloyds hereby provides notice that this action is duly removed.

                                            Respectfully submitted,



                                            /s/ LaDonna G. Schexnyder
                                            LaDonna G. Schexnyder
                                            Texas Bar No. 24072938
                                            Federal ID No. 1096795
                                            lschexnyder@lawla.com
                                            LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD
                                            9311 Bluebonnet Blvd., Suite A
                                            Baton Rouge, LA 70810
                                            Telephone: (504) 568-1990
                                            Facsimile: (504) 310-9195
                                            ATTORNEY-IN-CHARGE FOR ASI LLOYDS




                                                 4
      Case 4:19-cv-04104 Document 1 Filed on 10/21/19 in TXSD Page 5 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that on this the 21st day of October, 2019, a copy of the foregoing has
been served upon all counsel of record in this action by ECF Filing and/or facsimile to:

       Mr. David Sanders                 Via E-File
       SANDERS LAW PLLC
       105 S. Friendswood Drive, Suite D
       Friendswood, Texas 77456

                                           /s/ LaDonna G. Schexnyder
                                           LaDonna G. Schexnyder




                                              5
